DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s arguments/remarks received  05/19/2022.                    .
2.	Claims 14 – 20 have been withdrawn.
3.	Claims 1 – 20  are currently pending of which claims 1 – 13 and have been examined.
Election/Restriction
 	As indicated in the first sentence of 37 CFR 1.143, the traverse to a requirement for restriction must be complete as required by 37 CFR 1.111(b). Under this rule, the applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Thus the required provisional election (see MPEP § 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt or application data sheet. 
Domestic benefit has been claim with regards to US Patent Application Serial No. 
17/328,542,  filed May 24, 2021, which is a continuation of US Patent Application Serial No. 17/328,488, filed May 24, 2021, which claims the benefit of US Provisional Patent Application Serial No. 63/199,061, filed December 4, 2020, and US Provisional Patent Application Serial No. 63/199,063, filed December 4, 2020, and US Provisional Patent Application Serial No. 63/127,421, filed December 18, 2020, and US Provisional Patent Application Serial No. 63/131,902, filed December 30, 2020, and US Provisional Patent Application Serial No. 63/131,905, filed December 30, 2020, and US Provisional Patent Application Serial No. 63/131,906, filed December 30, 2020, US Provisional Patent Application Serial No. 63/131,908, filed December 30, 2020, US Provisional Patent Application Serial No. 63/134,338, filed January 6, 2021, and US Provisional Patent Application Serial No. 63/135,143, filed January 8, 2021, and US Provisional Patent Application Serial No. 63/170,631, filed April 5, 2021, and US Provisional Patent Application Serial No. 63/170,633, filed April 5, 2021, and US Provisional Patent Application Serial No. 63/170,635, filed April 5, 2021, and US Provisional Patent Application Serial No. 63/170,636, filed April 5, 2021, and US Provisional Patent Application Serial No. 63/170,642, filed April 5, 2021, and US Provisional Patent Application Serial No. 63/176,996, filed April 20, 2021.


Oath/Declaration
1.	  The applicant’s oath/declaration filed on 01/18/2022 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 01/18/2022 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 01/18/2022 are acceptable for examination purposes.
Objection to the specification/Title of the invention
1.	 A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
NOTE: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 6 - 8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	Claim 6 uses the term “the specify channel” in the last line. There is insufficient antecedent basis for this limitation in the claim. Claims 7 – 8 are also rejected by virtue of their dependency on a rejected based claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1 and 3 – 5 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of copending Application 17/328,542. Although the claims at issue are not identical, they are not patentably distinct from each other. See the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/328,542
17/577,562
1. (Original) A method for transmitting wireless messages on a network having a RACH (random access) channel and a PUCCH (physical uplink control) channel, the method comprising:

 transmitting an SR (scheduling request) message of a pre-assigned duration on the PUCCH; 

and transmitting a BSR (buffer status report) message on the RACH channel synchronously with the SR message, wherein synchronously comprises having a predetermined time relationship between the SR message and the BSR message.
1. A method for a user node of a wireless network to transmit a wireless data message to a base station of the wireless network, 






the method comprising: transmitting a buffer status report (BSR) message on a random access channel of the base station; and then transmitting the data message to the base station.

2. The method of claim 1, wherein the buffer status report message and the data message are transmitted according to 5G or 6G technology.
1. (Original) A method for transmitting wireless messages on a network having a RACH (random access) channel and a PUCCH (physical uplink control) channel, the method comprising:

 transmitting an SR (scheduling request) message of a pre-assigned duration on the PUCCH; 

and transmitting a BSR (buffer status report) message on the RACH channel synchronously with the SR message, wherein synchronously comprises having a predetermined time relationship between the SR message and the BSR message.
3. The method of claim 1, further comprising:




 transmitting a scheduling request (SR) message to the base station on a physical uplink control channel (PUCCH) at a preassigned time,
 and transmitting the buffer status report message on the random access channel within a predetermined interval before or after transmitting the scheduling request message.
3. (Original) The method of claim 1, wherein the SR message and the BSR message are transmitted within a predetermined time interval of each other, the predetermined time being communicated in an uplink or downlink message prior to the BSR message.
4. The method of claim 3, further comprising transmitting, to the base station, before transmitting the buffer status report message, a planning message specifying the predetermined interval, and further specifying whether the predetermined interval is to be before or after the scheduling report message.
2. (Original) The method of claim 1, wherein the SR message and the BSR message are transmitted at the same time on different frequencies.
5. The method of claim 3, wherein the buffer status report message and the scheduling request message are transmitted simultaneously on two different frequencies.


6. The method of claim 1, further comprising: transmitting, on the random access channel, a scheduling request message concatenated with the buffer status report message concatenated with an identification message, the identification message comprising a wireless address code of the user node, the wireless address code assigned to the user node by the base station; receiving, from the base station, an uplink grant for transmitting the data message, the uplink grant specifying a time and either a channel or a frequency; and then transmitting the data message at the specified time on the specified channel or frequency.

7. The method of claim 6, wherein the specified channel is the random access channel.

8. The method of claim 6, wherein the specified channel is a physical uplink shared channel (PUSCH) of the base station.

9. The method of claim 1, further comprising: transmitting, on the random access channel, an identification message concatenated with the buffer status report message followed by the data message, wherein the identification message comprises an identification code of the user node.

10. The method of claim 9, further comprising: determining a data-ready time at which the data message is expected to be ready to be transmitted; determining a starting time according to a size of the buffer status report message and a size of the identification message, such that the transmission of the buffer status report message and the identification message is expected to be finished later than the data-ready time; transmitting the buffer status report message and the identification message, on the random access channel, at the starting time; and then transmitting the data message, on the random access channel, when the transmitting the buffer status report message and the identification message is finished.

11. The method of claim 9, further comprising: determining a data-ready time at which the data message is expected to be ready to be transmitted; transmitting the buffer status report message and the identification message before the data-ready time; if the data message is ready to be transmitted when the transmitting the buffer status report message and the identification message is finished, then transmitting the data message on the random access channel; and if the data message is not ready to be transmitted when the transmitting the buffer status report message and the identification message is finished, then transmitting one or more buffer symbols until the data message is ready to be transmitted, and then transmitting the data message.

f12. The method of claim 11, wherein each buffer symbol comprises unmodulated carrier signal transmitted at a frequency of the random access channel.

13. The method of claim 1, further comprising receiving an acknowledgement message, from the base station, on the random access channel, after transmitting the data message.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims  1 – 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE (R2-1915422,  Reno, USA, November 18th – November 22th, 2019, Consideration on SR and DRX in NTN”) in view of Kwon (WO 2014163319, a translated copy of this document is included for the applicant consideration).
Regarding claim 1, ZTE discloses: A method for a user node of a wireless network to transmit a wireless data message to a base station of the wireless network, the method comprising: transmitting a buffer status report (BSR) message on a random access channel of the base station; and then transmitting the data message to the base station. [see observation 4 on the third page, BSR can be sent in the payload of MSG1 to the network. In other words a particular channel is set up for the RACH process, MSG1 is the first step in the RACH process, the BSR is  sent in MSG1 payload hence using the channel of the RACH. It is well known that the BSR is a report telling the network that buffered traffic is waiting to be sent hence the transmission of data will follow. The network as seen in figure 1 involves the gNB (base station) in communication with the UE]. ZTE discloses every aspect of claim 1, however to better reinforce the idea of traffic being transmitted based on the BSR is seen in the analogous art of Kwon, see third page 2nd paragraph and page17 second paragraph, that is the BSR is used to indicate the uplink data to be transmitted and is transmitted to the base station , note on the 21st page third paragraph Kwon states that the BSR is transmitted through the RACH procedure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZTE’s system in view of Kwon. The motivation for making the above modification would have been for the determination and transmission of data from the UE to the base station in the uplink and for efficiently allocating uplink resources for  the base station [see the 2nd – 3rd paragraphs on page 3 of Kwon].

NOTE: 
The references below also discloses the limitations of claim 1:
a.	Loehr et al. (US 2019/0191464 A1) see ¶ 0060.
b.	Basu et al. (US 2018/0343572 A1) see ¶ 0061
c.	Zhang et al. (US 2018/0063869 A1), see figure 4, ¶ 0045, 049, 0086:

                                        
    PNG
    media_image1.png
    893
    723
    media_image1.png
    Greyscale



 	Claim 2, ZTE further discloses: The method of claim 1, wherein the buffer status report message and the data message are transmitted according to 5G or 6G technology. [see figure 1, that is the gNB signify new radio technology (5G)  and is part of the network in observation 4 on the third page]

Claim 3, Kwon further discloses: The method of claim 1, further comprising: transmitting a scheduling request (SR) message to the base station on a physical uplink control channel (PUCCH) at a preassigned time, and transmitting the buffer status report message on the random access channel within a predetermined interval before or after transmitting the scheduling request message. [third paragraph on page 21, SR is sent through the PUCCH based on an implied preassigned time (see also first paragraph on page 24) . If after the SR is sent via the PUCCH and there is no assignment of resources of the SR retransmission reaches a maximum number  then the BSR is sent through the RACH procedure (i.e after the SR is sent via PUCCH), that is the BSR is sent on the channel of the RACH as explained in the primary reference of ZTE used in claim 1. The predetermined interval is see in the third paragraph on page 24, that is the RRC signaling is used to trigger the transmission of the BSR. For motivation see claim 1.

[see also ¶ 0059 - ¶ 0060 of  Loehr et al. (US 2019/0191464 A1) that discloses a relationship between the SR and BSR that involves the RACH]

2.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE (R2-1915422,  Reno, USA, November 18th – November 22th, 2019, Consideration on SR and DRX in NTN”) in view of Kwon (WO 2014163319, a translated  copy of this document is included for the applicant consideration) and Deenoo et al. (US 2019/0174571 A1).
Regarding claim 13, ZTE in view of Kwon discloses: The method of claim 1 (see rejected claim 1),   ZTE in view of Kwon does not disclose: further comprising receiving an acknowledgement message, from the base station, on the random access channel, after transmitting the data message. In the same field of endeavor Deenoo discloses the above missing feature see figure 3 (ACK)  in block 3004 is sent via MSG 2/4 which are channels in the RACH process and ¶ 0401, MSG 2 and MSG1 are channel set up for the RACH procedure (¶ 373) , ACK is received at the UE from the base station based on the transmission of data PDU on MSG2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZTE’s system in view of Kwon and Deenoo. The motivation for making the above modification would have been for low latency and low overhead  [see last sentence of ¶ 0004].

3.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE (R2-1915422,  Reno, USA, November 18th – November 22th, 2019, Consideration on SR and DRX in NTN”) in view of Kwon (WO 2014163319, a translated copy of this document is included for the applicant consideration) and Agiwal et al. (US 11, 343, 848 B2).
Regarding claim 9, ZTE in view of Kwon discloses: The method of claim 1 (see rejected claim 1),   ZTE in view of Kwon does not disclose: transmitting, on the random access channel, an identification message concatenated with the buffer status report message followed by the data message, wherein the identification message comprises an identification code of the user node. In the same field of endeavor Agiwal discloses the above missing feature see column 9, lines 21 – 50, MsgA payload (this is the first message in the RACH process  and involves a RACH channel, see the last paragraph of column 8) may include one or more in the list that follows such as:   BSR, UE ID  and service data unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZTE’s system in view of Kwon and Agiwal. The motivation for making the above modification would have been for contention resolution and fallback information corresponding to MSGA [see first paragraph of column 9 in the reference of Agiwal].
Allowable Subject Matter
1.	Claims 4 – 5, 6 – 8 and 10 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463